Citation Nr: 1236909	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for metastatic squamous cell cancer of the neck, throat, tongue, and shoulder muscles, to include on the basis of exposure to herbicides and/or radiation. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder manifested by panic attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to September 1959, and from March 1962 to March 1966, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision in which the RO denied service connection for PTSD and for cancer, as well as denied an increased rating for a low back disability. The Veteran filed a notice of disagreement (NOD) in January 2004 and the RO issued a statement of the case (SOC) in August 2004.  The Veteran filed a substantive appeal (via a VA Form 21-4138, Statement in Support of Claim), in October 2004. 

The RO continued the denial of the claim for service connection for PTSD in a November 2004 supplemental SOC (SSOC).  Subsequently, in a November 2004 letter, the Veteran withdrew his claim for an increased rating for a low back disability; thus, that issue is not before the Board.  The Veteran, in the November 2004 statement, also requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The RO continued the denial of the claims for service connection for PTSD and for cancer in August 2005 and December 2006 SSOCs.  

In a January 2007 letter, the RO informed the Veteran that his hearing was scheduled for January 24, 2007.  However, in correspondence received the same month, the Veteran cancelled his hearing request.   

In June 2007, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim(s) (as reflected in a January 2012 SSOC) and returned the matters on appeal to the Board for further consideration.


As a final preliminary matter, the Board notes that the Veteran has claimed service connection for PTSD, and the RO has limited the claim on appeal to one for service connection for PTSD.  However, for reasons expressed in more detail below, the Board has expanded the claim involving psychiatric disability as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in limiting a claim to one for service connection for a specific psychiatric disability when others were reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, although the RO only adjudicated a claim for service connection for PTSD, the record includes other psychiatric diagnoses of record other than PTSD, to include depression and an anxiety disorder manifested by panic attacks.  Thus, as noted in the Introduction, above, and consistent with Clemons, the record raises the matter of the Veteran's entitlement to service connection for psychiatric disability other than PTSD, to include anxiety and depression.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993). 

Also, the Board notes that the claim is not limited to a post-service diagnosis of PTSD, or any other mental disorder, that is shown to be causally connected to in-service stressors.  The Veteran's claim may also be established with evidence of an in-service incurrence of a mental disorder that is causally connected to a currently existing mental disorder.  VA law and regulation provide that service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) .

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, a review of the Veteran's service treatment records reveals that he entered service in March 1962 without any notation of abnormality related to his mental health.  In September 1963, he sought clinical treatment related to experiencing heart palpitations at night.  And, the March 1966 discharge examination report notes that the Veteran experienced shortness of breath and a pounding heart in the evening hours, just before sleeping.  These episodes were reported to subside after fifteen minutes.  They were noted to have occurred twice per month over the prior three years.

In March 2003, just prior to filing his service connection claim, the Veteran reported to his primary care physician that he experienced feeling nervous and anxious with transient difficulty breathing, which frequently awakens him at night.  In August 2003, the Veteran underwent VA psychiatric examination.  At that time, he reported nighttime panic attacks, which manifested as perspiring and shortness of breath.  In a February 2004 statement, another VA physician noted that the Veteran reported experiencing anxiety at night in service, which included panic attacks.  The Board notes, however, that at no time has an opinion been sought as to whether the in-service notation of episodes of shortness of breath and a pounding heart at nighttime were an initial manifestation of a current psychiatric disorder that is characterized also by shortness of breath and panic attacks in the nighttime.

Thus, the Board finds the evidence of a current mental disability manifested by nighttime panic attacks, and evidence of in-service complaints suggesting symptoms of nighttime panic attacks, taken together, suggest that Veteran may have a current mental disorder related to service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate VA physician(s), in connection with his claim for service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Also, with regard to both remaining claims, the RO should also obtain and associate with the record outstanding Federal records. The evidence reflects that the Veteran may be receiving disability benefits from the Social Security Administration (SSA). A January 2004 statement from the Veteran's VA primary care physician was sent to both the RO and the SSA discussing the impact of the Veteran's health on his employability.  This suggests that the Veteran requested his treating physician to submit such a statement to both VA and to SSA in relation to pending claims.  The Board has no way of knowing the extent of such claim with SSA without additional development of the record.  It is possible that additional evidence exists with either or both of the remaining claims, which may be a part of any SSA file in existence.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record may be incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination any disability claim of the Veteran, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, on remand, the RO should obtain and associate with the claims file all other outstanding, pertinent records related to the Veteran's claimed disabilities.  The record reflects that the Veteran has been receiving treatment at the Southern Arizona VA Healthcare System (HCS).  The claims file currently includes treatment records dated to December 2006, as well as February through April 2012.  The records of 2007 through January 2012, and April 2012 to the present, are not within the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Southern Arizona VA Healthcare System (HCS) any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the physicians is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

And, because prior notification letters pertained only to the limited claim for PTSD, the letter should also inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for an acquired psychiatric disability, other than PTSD, to include anxiety and depression, and should specify what evidence VA will provide and what evidence the Veteran is to provide. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.
This notice should include the matter of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  The RO should explain how to establish entitlement to service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit. 

Further, the RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should request from SSA a copy of its determination(s) on any claim by the Veteran for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should obtain from the Southern Arizona VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, between January 2007 through January 2012, and since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by appropriate VA psychologist or psychiatrist, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should clearly identify all current psychiatric disability(ies), including but not limited to PTSD, depression, and an anxiety disorder manifested by panic attacks.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include symptoms noted in service.

In providing this opinion, the examiner should consider and address any in-service treatment records, to include the reports of in-service episodes of shortness of breath and a pounding heart noted in September 1963 and on the March 1966 separation examination.  The examiner should also consider and discuss all relevant post-service treatment records, to include the March 2003 report of feeling nervous and anxious with transient difficulty breathing, which frequently awakens him at night; and  the August 2003 report of nighttime panic attacks, which manifested as perspiring and shortness of breath.  

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

